Exhibit 10.27

LEASE

1. PARTIES. In consideration of the covenants herein contained, Leo C.
Thibeault, Jr., Trustee of The Thibeault Nominee Trust u/d/t dated November 20,
1996, recorded with the Essex South Registry of Deeds, Book 13856, Page 290,
having a usual place of business at 513 Turtle Hatch Lane, Naples, FL 34103,
hereinafter together with his successors and assigns called Lessor, which
expression shall include his successors and assigns where the context so admits,
does hereby lease to ABIOMED, Inc., a Delaware corporation having a usual place
of business at 22 Cherry Hill Drive, Danvers, MA 01923, hereinafter together
with its successors and assigns called Lessee, which expression shall include
its successors and assigns where the context so admits, the Premises described
below dated as of this 24th day of February. 2014. The parties further state
that effective March 1, 2014 the existing lease between the parties dated
January 8, 1999, as amended by a First Amendment to Lease dated June 27, 2008
(the “Existing Lease”), is hereby replaced by this Lease and is therefore of no
further legal effect.

2. PREMISES. The Lessor hereby leases to the Lessee the following described
premises (the “Premises”): 96,000 square feet of space in the building located
at 18-22 Cherry Hill Drive, Danvers, Massachusetts (the “Building), together
with the right to use in common, with others entitled thereto, the sidewalks,
concourses, approaches, parking areas, and area ways necessary for access to the
Premises. The Premises are described on the Plan attached hereto as Exhibit A.
Lessee’s proportionate share of the Building is established as Fifty Eight and
36/100 Percent (58.36%) percent (the “Proportionate Share”). Notwithstanding the
foregoing, the parties understand that the current tenant of the New Space will
not have vacated by March 1, 2014. The parties therefore agree that the
Proportionate Share shall be Forty Eight and Fifteen Hundredths (48.15%) percent
until the first of the month following the month the current tenant completely
vacates the New Space.

The Lessee shall further have exclusive use of the parking areas shown on
Exhibit B attached hereto.

3. TERM. The term of this Lease shall commence on March 1, 2014 (the
“Commencement Date”) and terminate on February 28, 2021.

4. DELIVERY OF PREMISES. Pursuant to the Existing Lease, the Lessee currently
occupies the 79,200 square feet identified in the lease between the parties
dated January 8, 1999 (the “Original Space” – shown as Area One on Exhibit A)
and takes possession of the Original Space “as is.” Pursuant to this Lease the
Lessee is further taking possession of an additional 16,800 square feet of
warehouse space formerly occupied by Danvers Industrial Packaging Corp. (the
“New Space” – shown as Area Two on Exhibit A) and takes possession of the New
Space “as is.”

5. (a) BASE RENT, HVAC EQUIPMENT. Commencing on the Commencement Date, and on
the first of every month thereafter, the Lessee shall pay to the Lessor the Base
Rent (collectively with all Additional Rent, as defined below, and other charges
the “Rent”), without set-off or deduction of any kind whatsoever, except as
specifically permitted herein, prorated for any partial month or year. Other
charges payable by the Lessee on a monthly basis shall be similarly prorated.
Base Rent shall be paid monthly as follows, with the first month’s Base Rent
paid at the Commencement Date.



--------------------------------------------------------------------------------

(i) For the months of March, 2014, through and including February, 2016, the
Base Rent for the Original Space shall be Sixty-six Thousand and 00/100
($66,000.00) Dollars per month ($10.00 per square foot per year). For the same
period the Base Rent for the New Space shall be Eight Thousand Fifty and 00/100
($8,050.00) Dollars per month ($5.75 per square foot per year). The total
monthly Base Rent for such period shall therefore be Seventy-four Thousand Fifty
and 00/100 ($74,050.00) Dollars. Notwithstanding the foregoing, the parties
understand that the current tenant of the New Space will not have vacated by
March 1, 2014. The parties therefore agree that the Base Rent for the New Space
shall be abated until the first of the month following the month the current
tenant completely vacates the New Space.

(ii) For the months of March, 2016, through and including February, 2018, the
Base Rent for the Original Space shall be Sixty-two Thousand Seven Hundred and
00/100 ($62,700.00) Dollars per month ($9.50 per square foot per year). For the
same period the Base Rent for the New Space shall be Eight Thousand Fifty and
00/100 ($8,050.00) Dollars per month ($5.75 per square foot per year). The total
monthly Base Rent for such period shall therefore be Seventy Thousand Seven
Hundred Fifty and 00/100 ($70,750.00) Dollars.

(iii) For the months of March, 2018, through and including February, 2021, the
Base Rent for the Original Space shall be Sixty-four Thousand Three Hundred
Fifty and 00/100 ($64,350.00) Dollars per month ($9.75 per square foot per
year). For the same period the Base Rent for the New Space shall be Eight
Thousand Four Hundred and 00/100 ($8,400.00) Dollars per month ($6.00 per square
foot per year). The total monthly Base Rent for such period shall therefore be
Seventy-two Thousand Seven Hundred Fifty and 00/100 ($72,750.00) Dollars.

(iv) In the event the Lessee constructs a covering of a portion of the area
outside of the Building, the Lessee shall receive a credit against its Base Rent
obligation for the month of construction, up to a maximum of the lesser of Six
Thousand Dollars ($6,000.00) or its actual construction expenditures. The
provisions of Section 12 shall otherwise apply to such construction.

(v) Notwithstanding the provisions of Section 11, the Lessor agrees at his
expense to replace the HVAC equipment identified on Exhibit C with new HVAC
equipment by October 31, 2014. The Lessor shall coordinate such work with the
Lessee so as to minimize interference with the Lessee’s business operations in
the Premises. So long as the Lessee has met its maintenance obligations under
Section 11, if any of such equipment needs to be re-replaced during the original
or, if applicable extended term of this Lease, the Lessor will do so at his
expense.

(b) ADDITIONAL RENT. In addition to Base Rent, the Lessee shall pay, as
“Additional Rent” and monthly, on the first day of every month thereafter the
Lessee’s Proportionate Share of Operating Costs of the Property for each Lease
Year or portion thereof during the Term hereof. The Lessee shall pay to the
Lessor monthly installments on account of projected Operating Costs for the
Lease Year, calculated by the Lessor on the basis of the most recent Operating
Costs data for actual Operating Costs for such Lease Year, pro-rated for any
partial month. Within one



--------------------------------------------------------------------------------

hundred twenty (120) days after the end of each Lease Year or partial Lease
Year, Lessor shall deliver to Lessee a detailed statement setting forth the
Operating Costs for such Lease Year and Lessee’s Proportionate Share. If the
total of such monthly installments in any Lease Year is greater than the actual
Operating Costs for such Lease Year, the Lessee shall be entitled to a credit
against the Lessee’s Base Rent obligations hereunder in the amount of such
difference and may set off such amounts against any sums due from Lessee to
Lessor hereunder. If the total of such monthly installments is less than the
actual Operating Costs for such Lease Year, the Lessee shall pay to the Lessor
the amount of such difference within thirty (30) days of receipt of billing
therefor. Lessor shall make available for inspection of Lessee such back-up
documents as Lessee shall reasonably request. Such documents and other books and
records as Lessee shall reasonably request shall be open at all reasonable
times, at Lessee’s offices after written notice to Lessor, to the inspection of
Lessee or its duly authorized representatives who shall have full and free
access to such documents, books and records, and the right to audit such
documents, books and records, and the right to require of Lessor such
information or explanation with respect to such documents, books and records as
may be necessary to the proper examination and audit thereof. If any audit
discloses an overcharge in the amount of Lessee’s Proportionate Share of
Operating Costs paid by Lessee, Lessor shall promptly reimburse Lessee an amount
of the overcharge within thirty (30) days after written request therefor. If
Lessor fails to reimburse Lessee as set forth in the immediately preceding
sentence, Lessee may offset the amount of the overcharge against any sums as
owing hereunder from Lessee to Lessor. If any audit discloses an overcharge of
more than 10%, the Lessor shall reimburse the Lessee for the reasonable costs of
such audit.

(c) DEFINITIONS. For the purpose of this Lease, “Lease Year” shall mean any
fiscal year from January 1 to December 31, except that the first Lease Year
during the term of this Lease shall commence on the Commencement Date and end on
the next following December 31 and the last Lease Year during the term of this
Lease shall end on the date this Lease terminates (each of such first and last
Lease Years are referred to in the immediately preceding paragraph (b) as a
“Partial Lease Year”). “Operating Costs” shall include:

(i) Insurance premiums for the Property, including without limitation, premiums
for such property and casualty insurance and liability insurance, each with such
endorsements (but expressly excluding a loss of rent endorsement), as the Lessor
deems reasonably necessary, but excluding any insurance premiums for insurance
acquired by any other tenant located at the Property, whether or not controlled
by the Lessor;

(ii) Costs for electricity, gas and all other utilities required in the
operation and maintenance of the Property (except in the event electricity
and/or gas is separately metered, in which case they shall be payable directly
by Lessee or other tenants and Operating Costs, for the purpose of this Lease,
shall not include electricity or gas for areas other than common areas);

(iii) Water and sewer use charges for the Property relating to exterior
maintenance and landscaping, which the parties understand and agree shall be
separately metered or sub-metered;



--------------------------------------------------------------------------------

(iv) Real estate taxes and all other general and special taxes, including
assessments for local improvements and other governmental charges which may be
lawfully charged, assessed or imposed upon the Building and the Property during
any tax year during the term of this Lease, equitably adjusted in the event the
term of this Lease does not coincide with the tax (collectively the “Taxes”). If
some method or type of taxation or assessment shall replace in whole or in part,
the current method of assessment of Taxes, or the type thereof, Lessee agrees
that Lessee shall pay Lessee’s Proportionate Share of the same. The Lessee shall
have the right to require the Lessor to file for an abatement of real estate
taxes and assessments, and shall be credited with its Proportionate Share of any
savings resulting therefrom, net of any reasonable expenses incurred by the
Lessor in relation to the abatement application;

(v) The costs of snow-plowing and removal and landscape maintenance;

(vi) The costs and expenses of services, materials and supplies furnished or
used in connection with the operation, maintenance, cleaning and protection of
the Property; and the costs and expenses incurred in the repair or replacement
of mechanical, electrical, HVAC, plumbing, and other building systems and other
equipment serving or used in connection with or relating to the Property and not
serving exclusively the Premises or other rentable space (the parties understand
that all systems and equipment within the Building exclusively serve the
Premises or other rentable space so there is currently no system or equipment to
which the preceding provision applies). With respect to any such costs and
expenses that, under generally accepted accounting principles, constitute
capital expenditures or improvement, such capital expenditures or improvements
will be amortized based on a useful life of the greater of (a) ten (10) years or
(b) the length of any warranty for such improvement. The preceding sentence
shall apply to capital improvements which exceed $20,000.00 in cost only if the
Lessee has consented to the making of such improvement, which consent shall not
be unreasonably withheld;

(vii) The amounts paid to supervisors, carpenters, mechanics, electricians, and
other personnel (including wages, salaries and other compensation, and payroll,
social security, disability benefits and the like) and other agents for services
not serving exclusively the Premises or other rentable space and for legal,
accounting and other professional fees relating to and reasonably allocated to
the operation, maintenance, and protection of the Property, which charges shall
be usual and customary in the Peabody/Danvers/Beverly market, but excluding such
fees paid in connection with negotiations for leases, and excluding management
fees referenced in subsection x below;

(viii) All other expenses incurred in connection with or relating to the
reasonable operation, management, repair, maintenance, cleaning and protection
(but not including the cost of private security guards which the Lessor chooses
to hire) of the Property, which types of expenses shall be similar to those of
similar properties in the Peabody/Danvers/Beverly market;

(ix) Taxes (other than a Federal or State net income tax) assessed on account of
the rents or other charges payable by Lessee to Lessor under this Lease;

(x) Management fees, which for purposes of this Lease shall be $$24,675.00 each
Lease Year (and Lessee’s Proportionate share shall therefore be $14,400.33).



--------------------------------------------------------------------------------

Operating Costs shall be computed on a cash basis and shall be determined in
accordance with generally accepted accounting principles consistently applied.
They may be incurred directly or by way of reimbursement. The following shall be
excluded from Operating Costs:

(aa) Salaries of officers and executives of the Lessor not directly connected
with the operation of the Property;

(bb) Depreciation;

(cc) Expenses relating to tenants’ alterations;

(dd) Interest, principal, fees and other charges on indebtedness;

(ee) Expenses for which the Lessor, by the terms of this Lease or any other
lease, makes a separate charge;

(ff) Leasing fees or commissions;

(gg) Cleaning for all leasable portions of the Property which shall be the
responsibility of the tenants occupying such space, or, if unoccupied, by
Lessor;

(hh) Expenses for repairs or other work occasioned by fire storm or other
casualty to the extent covered by insurance:

(ii) Expenses incurred in leasing or procuring new occupants including but not
limited to legal fees, advertising expenses or expenses of renovating space for
new occupants:

(jj) Legal or other expenses incurred in enforcing the terms of any lease or
other occupancy arrangement:

(kk) Principal, interest payments, fees and other charges pursuant to any
mortgage or other security or financing instrument or ground rent under any
lease:

(ll) Extra premiums for insurance covering the Property or Building occasioned
by the use or activities of other occupants:

(mm) Expenses incurred due to the negligence or willful misconduct of Lessor or
Lessor’s agents or employees or the negligence or willful misconduct of other
tenants or their agents or employees:

(nn) Costs of service related to an individual occupant of the Building or
Property or to a particular tenant to the extent those services are not
generally available to all tenants:

(oo) Any costs, fees, fines or penalties, or interest thereon. incurred due to
violations of any law ordinance, code, rule or regulation by Lessor or any other
occupant of the Building or Property:



--------------------------------------------------------------------------------

(pp) Any transfer tax imposed by reason of the sale of the Building or Property;

(qq) Expenses for repairs or replacements for which Lessor has received
reimbursement from contractors under guarantees or warranties.

All Operating Costs shall be reduced by the amount (net of collection costs) of
any insurance reimbursement, discount or allowance received by the Lessor in
connection with such costs or any real estate tax abatements received to the
extent applicable to a Lease Year.

(d) NET LEASE. This Lease shall be deemed and construed to be a triple net lease
and, except as herein otherwise expressly provided, the Lessor shall receive the
Base Rent, and Additional Rent and all other payments hereunder to be made by
the Lessee free from any charges, assessments, impositions, expenses, or
deductions of any and every kind or nature whatsoever, except unless otherwise
herein expressly provided.

6. {Reserved}

7. UTILITIES. The Lessee shall pay for electricity and other utilities (whether
used for furnishing heat or other purposes) that are furnished to the Premises
(whether or not separately metered). It is understood and agreed that the
Premises shall have a separate meter or sub-meter for water usage by the Lessee,
and that the Lessee shall be solely responsible for payment of all charges
reflecting such water usage. Lessor shall in no event be liable for failure to
perform any of its obligations, including the foregoing, when prevented from
doing so due to any accident, to the making of repairs, alterations or
improvements, to labor difficulties, to trouble in obtaining fuel, electricity,
service or supplies from the sources from which they are usually obtained for
the Building, or to any other cause beyond the Lessor’s reasonable control.

8. USE OF THE PREMISES. The Lessee shall use the Premises only for medical and
non-medical research and development, manufacturing, sales, warehousing and
related office use (the “Permitted Use”). Such Permitted Use may include, but is
not limited to, mixing, examination, manufacturing, development and/or research
of chemicals and/or biological materials.

Lessee further agrees to conform to the following provisions during the entire
term of this Lease:

a) Lessee will not place on the exterior of exterior walls (including both
interior and exterior surfaces of windows and doors) or on any part of the
Building outside the Premises, any signs, symbols, advertisement or the like
visible to public view outside of the Premises without the prior consent of
Lessor, which consent shall not be unreasonably withheld. Without limitations,
lettering on windows is expressly prohibited. Notwithstanding the preceding
provisions, but subject to Town of Danvers zoning and other applicable
regulations, it is understood and agreed that the Lessee has the Lessor’s
permission, at Lessee’s expense, to attach an ABIOMED sign to the face of the
Premises of at least the same size as is presently attached to 33 Cherry Hill
Drive, and to install a flag pole.



--------------------------------------------------------------------------------

b) The Lessee, at its expense, shall comply with all rules, ordinances, orders,
regulations and requirements of any Board of Fire Underwriters, or any other
body hereafter constituted exercising similar functions and governing insurance
rating bureaus; and shall not do or permit anything to be done in or upon the
Premises, or bring or keep anything therein, except as now or hereafter
permitted by any governmental authority, Board of Fire Underwriters or any other
similar body having jurisdiction, or insurance rating bureau; and shall keep the
Premises equipped with all safety appliances or equipment required by any
governmental authority, Board of Fire Underwriters or other similar body or
governing insurance rating bureau by reason of the Lessee’s particular use of
the Premises or the location of partitions, trade fixtures or other contents of
the Premises; and shall procure all licenses, permits or other approvals
required because of such use, it being understood that the foregoing provisions
shall not be construed to broaden in any way the Permitted Use of the Premises;

c) The Lessee, at its expense, shall comply with all rules, ordinances, orders,
permit conditions and regulations of governmental authorities now or hereafter
in force and with any lawful direction of any public officer, in each case to
the extent the same are applicable to the Premises or the use and maintenance
thereof. If the Lessee receives notice of any violation of law, ordinance,
order, permit conditions or regulation applicable to the Premises or the use and
maintenance thereof, it shall give prompt written notice thereof to the Lessor.
Additionally, the Lessee shall comply with any reasonable rules and regulations
the Lessor imposed on all tenants of the Building, provided that such rules and
regulations do not materially interfere with Lessee’s use of the Premises,
Building or Property as of this date and do not materially change any term of
the Lease.

9. COMPLIANCE WITH LAWS. The Lessee acknowledges that no trade or occupation
shall be conducted in the Premises, or use made thereof, which will be unlawful,
noisy or offensive, or contrary to any law or any municipal bylaw or ordinance
in force in the city or town in which the Premises are situated.

10. FIRE INSURANCE. The Lessee shall not permit any use of the Premises which
will make voidable any insurance on the Property of which the Premises are a
part, or on the contents of said Property or which shall be contrary to any law
or regulation from time to time established by the New England Fire Insurance
Rating Association or any similar body succeeding to its power. The Lessee
shall, promptly after demand, reimburse the Lessor, and all other tenants, all
extra insurance premiums caused by the Lessee’s use of the Premises, provided
Lessor provides Lessee with notice of such extra premiums promptly upon receipt
by Lessor of notice from Lessor’s insurer.

11. MAINTENANCE OF PREMISES.

(a) The Lessee agrees at its sole expense, to maintain the Premises in the same
condition in which they exist as of the Commencement Date, as improved by the
Lessor or the Lessee, including the maintenance, repair and replacement (subject
to the provisions of Section 5(a)(v) and Exhibit C requiring the Lessor to
replace certain HVAC equipment) of all mechanical, electrical, HVAC, plumbing
and other building systems within the Premises serving



--------------------------------------------------------------------------------

exclusively the Premises, reasonable wear and tear, damage by fire and other
casualty and condemnation only excepted, which maintenance shall require,
without limiting the generality of the foregoing, that all maintenance of the
HVAC equipment (including but not limited to the equipment listed on Exhibit C)
be performed by a qualified HVAC contractor on a periodic basis but not less
frequently than annually. Additionally, Lessee shall, whenever necessary,
replace plate glass and other glass thereon. The Lessee shall not permit, to the
extent within the reasonable control of Lessee, the Premises to be overloaded,
damaged, stripped, or defaced, nor suffer any waste. Lessee will maintain an
adequate and systematic program to ensure that the Premises are maintained free
of rodent and vermin infestation. Lessee shall cause garbage and refuse to be
removed from the Premises at Lessee’s sole expense. Notwithstanding the
foregoing provisions to the contrary, Lessee shall further not be responsible
for any damages or repairs resulting from the willful acts or negligence of
Lessor and Lessee shall not be required to make any repairs or pay for any
damages which is covered by insurance maintained by Lessor.

(b) Subject to the succeeding sentences, the Lessor agrees to maintain the
structural portions of the Building, including, without limitation, the
foundation, footers and weight bearing walls and columns and the roof of which
the Premises are a part and the plumbing, electrical and mechanical systems
within the common areas, in good condition, reasonable wear and tear, damage by
fire and other casualty only excepted, unless such maintenance is required as a
result of any act, omission or neglect of the Lessee or those for whose conduct
the Lessee is legally responsible but subject to Section 24 with respect to
insured losses. Lessor shall not charge Lessee any sum for any cost expended by
Lessor pursuant to this Section 11(b) either directly or in the form of
Additional Rent, provided, however, that any and all costs and expenses incurred
for roof maintenance, repair or replacement due to or as a result of any roof
cuts, punctures or penetrations of any kind by Lessee including, without
limitation, arising from or related to the installation or maintenance of HVAC
or cooling equipment placed on the roof by the Lessee shall be borne by the
Lessee.

12. ALTERATIONS—ADDITIONS. (a) The Lessee shall not make structural alterations
or additions to the Premises, including, without limitation, roof cuts,
punctures and penetrations of any kind, except as necessary to install HVAC or
cooling equipment and vents and ducts, but may make non-structural alterations,
provided that, in each instance, the Lessor consents thereto in writing, which
consent shall not be unreasonably withheld or delayed. All such allowed
alterations, shall be at Lessee’s expense and shall be in quality at least equal
to the present construction. Lessee shall not permit any mechanics’ liens, or
similar liens, to remain upon the Premises for labor and material furnished to
Lessee or claimed to have been furnished to Lessee in connection with work of
any character performed or claimed to have been performed at the direction of
Lessee and shall cause any such lien to be released of record forthwith without
cost to Lessor nor shall any improvements be subject to any security interest or
lien of any kind. Any alterations or improvements made by the Lessee shall
become the property of the Lessor at the termination of occupancy as provided
herein, excluding moveable and semi-moveable (i) trade fixtures and
(ii) equipment (including special HVAC units and other equipment for clean rooms
and telecommunications equipment) and other personal property which shall remain
the property of the Lessee and which it may remove, provided (i) it repairs any
damages caused by such removal, (ii) it conducts such repairs in a fashion which
does not impair any roof warranty then existing and (iii), with regard to trade
fixtures and any other property affixed to the Building, it is not then in
default in the payment of Base or Additional Rent.



--------------------------------------------------------------------------------

(b) All leasehold improvements constructed by Lessee within the Premises shall
be done in accordance with plans and specifications first approved by Lessor,
which approval shall not be unreasonably withheld, delayed or conditioned.
Lessee shall submit to Lessor for Lessor’s reasonable approval all plans and
specifications for Lessee’s construction of any leasehold improvements,
alterations or additions in or to any part of the Premises. Lessor shall review
such plans and specifications as submitted within five (5) business days after
the receipt thereof and shall notify Lessee if Lessor approves or disapproves
such plans and specifications. If Lessor disapproves such plans, Lessor shall
specify the reasons for its disapproval of any aspect of such plans. Lessee
shall prepare any revisions to such plans and specifications which may be
necessary as a result of Lessor’s disapproval and shall submit them for Lessor’s
approval or disapproval which Lessor shall give within three (3) business days.
Lessor and Lessee shall initial the plans and specifications after the same have
been submitted by Lessee and finally approved by Lessor. Lessee agrees that
Lessee’s construction shall be built in substantial accordance with such final
plans and specifications and agrees to obtain from its architect, certificates,
from time to time, that such final plans and specifications meet all federal,
state and local governmental requirements, including, without limitation, all
applicable zoning laws, building codes, environmental codes, rules, ordinances
or regulations, and any applicable laws and regulations regarding accommodations
for handicapped persons. Lessor shall not be deemed unreasonable for withholding
approval of any improvements, alterations or additions which, when completed,
will (i) materially adversely affect any structural or exterior mechanical,
plumbing, HVAC, electrical or other exterior elements of the Building, or
(ii) will increase the cost of construction or of insurance or taxes on the
Building or the Premises, unless Lessee agrees in writing to pay all such costs.
Lessee shall provide Lessor with a full set of as-built plans for the Premises
so improved upon completion of such improvements. In the event Lessor has not
approved or disapproved plans and specifications in writing within the time
periods set forth above, such plans and specifications shall be conclusively
deemed approved.

Notwithstanding the provisions of the above paragraphs, the Lessee shall not be
obligated to notify and obtain the consent from the Lessor if (i) the cost of a
particular improvement does not exceed $25,000.00 or (ii) a particular
improvement is non-structural and does not involve the installation of any
fixtures.

(c) All construction work in the Premises shall be done by in a good and
workmanlike manner and in compliance with the Lease, all applicable laws and
ordinances, regulations and orders of governmental authority and insurers of the
Building or the Premises. Before Lessee begins any work, it shall secure all
licenses and permits necessary therefor and cause each contractor to carry
(1) workmen’s compensation insurance in statutory amounts covering all the
contractor’s and subcontractors employees, and (2) comprehensive public
liability per occurrence insurance with limits of $1,000,000, with property
damage insurance with limits of not less than $1,000,000 per occurrence (all
such insurance to be written in companies approved by Lessor and insuring Lessor
and Lessee as well as the contractors). Lessee agrees to pay promptly when due
the entire cost of any work done in the premises by Lessee, its agents,
employees or independent contractors, and not to cause or permit any liens for



--------------------------------------------------------------------------------

labor or materials performed or furnished in connection with its work to attach
to the Premises and immediately to discharge any such liens which may attach.
Lessor may inspect the work at any time in compliance with the provisions of
Section 15. Lessee shall indemnify Lessor and hold it harmless from and against
any cost, claim, or liability arising from any work done by or at the direction
of Lessee. All work shall be done so as to avoid unreasonable interference with
other tenants and with Lessor’s operation of the Building or other construction
work being done by Lessor.

13. ASSIGNMENT—SUBLEASING. The Lessee shall not assign or sublet or otherwise
transfer, voluntarily or involuntarily, the whole or any part of the Premises or
this Lease, or allow any other person to occupy the Premises without Lessor’s
prior written consent, which consent shall not be unreasonably withheld or
delayed, provided the Lessee shall give Lessor written notice of the terms of
the assignment, transfer or sublet and that the proposed assignee or sublessee
is of good reputation and financial condition and its proposed use is permitted
by all applicable by-laws and regulations and such proposed uses are reasonably
compatible with the other tenants of the Building and do not pose a material
risk of nuisance to such other tenants or involve the handling, storage,
generation of hazardous substances in substantial quantities and provided
further that Lessee shall pay all reasonable legal and other fees incurred by
Lessor in connection with reviewing and approving any such assignment or sublet.
The Lessee shall give the Lessor written notice of the terms of any proposed
assignment or other transfer or sublease and such other information regarding
the assignee or sublessee as Lessor shall reasonably require. Notwithstanding
such consent, Lessee shall remain fully liable to Lessor for the payment of all
Rent and for the full performance of the covenants and conditions of this Lease.
Upon any assignment or subletting, Lessee shall pay and deliver to Lessor any
and all monies or other consideration payable or otherwise deliver to Lessee in
connection with such assignment or sublease. It shall also be a condition of the
validity of the assignment or sublet that the assignee or sublessee agree
directly with Lessor, in form satisfactory to Lessor, to be bound by all Lessee
obligations under this Lease. The acceptance by the Lessor of the payment of
Base Rent or Additional Rent following an assignment, sublease or other transfer
not approved shall not be deemed to be a consent by the Lessor to any such
assignment, sublease or transfer nor shall the same constitute a waiver of any
right or remedy of the Lessor.

Notwithstanding the above paragraph, in the event the Lessee (i) sells
substantially all of its assets, or (ii) is a party to a merger or consolidation
in which it is not the surviving party, the Lessor shall be deemed to have
consented to assignment of this Lease to the purchaser of the Lessee’s assets or
the surviving or new entity arising from such merger or consolidation; provided,
however, that such purchaser or surviving or new entity executes an assumption
of all of Lessee’s liabilities and responsibilities hereunder.

Notwithstanding anything to the contrary in this Section 13, in the event a
sublessee is paying the Lessee more per month than the Rent the Lessee is paying
the Lessor per month, and such sublessee rents more than 10,000 square feet of
space from the Lessee, the Lessee shall pay the Lessor one-half (1/2) of such
excess (after the deduction of any brokerage commission paid by Lessee with
respect to such sublease) with its monthly payments of Base and Additional Rent.
In the event such sublessee is subleasing a portion of the Premises from the
Lessee, for purposes



--------------------------------------------------------------------------------

of determining whether the sublessee is paying the Lessee more than the Rent the
Lessee is paying the Lessor (calculated separately for the Original Space and
the New Space), the monthly Rent amount shall be multiplied by a fraction, the
numerator of which shall be the square footage occupied by the subtenant, and
the denominator of which shall be 96,000. The resulting product shall be
compared with the rent paid by the sublessee. If the resulting product is more,
one-half (1/2) of the excess (after the deduction of any brokerage commission
paid by Lessee with respect to such sublease) shall be paid by the Lessee to the
Lessor in accordance with the first sentence of this paragraph. For purposes of
this paragraph, rent actually paid each month by the sublessee shall be
considered the rent the sublessee is paying the Lessee, whether or not the
sublessee is in default on an obligation to pay a higher amount, and whether or
not such payment includes an arrearage from a preceding month.

14. SUBORDINATION/ESTOPPEL CERTIFICATE.

(a) This Lease shall be subject and subordinate to any and all mortgages, deeds
of trust and other instruments in the nature of a mortgage, now or at any time
hereafter, a lien or liens on the Property of which the Premises are a part,
without the necessity for executing any such instrument of subordination.
However, the Lessee shall, when requested, promptly execute and deliver such
written instruments as shall be necessary to show the subordination of this
Lease to said mortgages, deeds of trust, ground leases or other such instruments
in the nature of a mortgage or ground lease. The subordination of this Lease
shall be specifically conditioned upon Lessor obtaining from the holder of any
mortgage, deed of trust, or other instrument in the nature of a mortgage or
ground lease, a non-disturbance and attornment agreement to permit the Lessee to
continue its quiet enjoyment of the Premises under the terms of this Lease,
provided Lessee complies with all of the terms and conditions of this Lease.
Lessor shall obtain a commercially reasonable non-disturbance agreement from
Lessor’s mortgage lender prior to the Commencement Date.

(b) At the request in writing of any mortgagee or holder of a deed of trust of
the Property, this Lease shall be deemed superior to such mortgage or deed of
trust, whether this Lease was executed before or after such mortgage and Lessee
shall execute such documents in recordable form as such mortgagee or holder of a
deed in trust shall reasonably request.

(c) Lessee agrees, at any time and from time to time, within ten (10) days’ of
written request by Lessor, to execute, acknowledge and deliver to Lessor a
statement in writing certifying that this Lease is presently in full force and
effect and unmodified except as may be indicated; that the Lessee has accepted
possession of the Premises except as may be indicated, any improvements required
by the terms of this Lease to be made by the Lessor have been completed to the
satisfaction of the Lessee except as may be indicated; that no rent under the
Lease has been paid more than thirty (30) days in advance of its due date
(except for security deposits, if any, in a specified amount); that the
addresses for notices to be sent to the Lessee is as set forth in the Lease or
as specified in such certificate; and that the Lessee as of the date of
executing the certificate has no charge, lien or claim of offset under the
Lease, or otherwise, against rents or other charges due or to become due
thereunder except as may be indicated. In addition, in the event the Lessee
receives written notice from the Lessor or the holder of a mortgage or ground
lease on the Property so requesting, and provided a non-disturbance



--------------------------------------------------------------------------------

agreement and attornment agreement has been entered into with the holder of such
mortgage or ground lease if this Lease is subordinate to same, the Lessee shall
enter into a written agreement with the Lessor and/or the holder of such
mortgage or ground lease providing that: (1) the Lessee will not pay any rent
under the Lease more than thirty (30) days in advance of its due date (except
for security deposits, if any); (2) Lessee will not enter into or consent to the
modification of any of the terms of this Lease nor to the termination thereof by
the Lessor except as permitted herein; (3) Lessee will not seek to terminate
this Lease by reason of any act or omission of the Lessor until the Lessee shall
have given written notice of such act or omission to the holder of such mortgage
or ground lease (at such holder’s last address furnished the Lessee) and until a
reasonable period of time, but not more than thirty (30) days, shall have
elapsed following the giving of such notice during which period such holder
shall have the right, but shall not be obligated to remedy such act or omission.
Such agreement shall be of no effect unless the Lessee is furnished by the
mortgagee, or ground lessee, with a copy of an assignment to it of the Lessor’s
interest in this Lease.

15. LESSOR’S ACCESS/RIGHT OF ENTRY. Lessor shall have the right to enter the
Premises, but only with an escort provided by the Lessee, upon twenty four
(24) hours’ prior written notice (or with reasonable notice in the case of
emergency) during normal business hours (or at any other time for the purpose of
making emergency repairs) to (i) inspect the Premises, (ii) make such repairs
and do such work on or about the Premises as Lessor may reasonably deem
necessary and proper, or that Lessor may be required by law to make, (iii) show
the Premises to prospective buyers for purchase and (iv) during the last six
(6) months of the Term, to show the Premises to prospective tenants for lease,
unless an Extension Option has previously been exercised.

Each entry by Lessor in accordance with this Section 15 shall be made in such a
manner as will not unreasonably interfere with Lessee’s use of the Premises.
Lessor may remove placards and signs not approved and affixed as herein
provided, and at any time within six (6) months before the expiration of the
Term, may affix to any suitable part of the Premises a notice for letting or
selling the Premises or property of which the Premises are a part and keep the
same so affixed without hindrance or molestation in accordance with the
provision of the first paragraph of this Section 15.

Lessor reserves the right from time to time, without unreasonable or material
interference with Lessee’s use in accordance with the provision of the first
paragraph of this Section 15: (a) to install, use, maintain, repair, replace and
relocate for service to the Premises and other parts of the Building, or either,
pipes, ducts, conduits, wires and appurtenant fixtures, wherever located in the
Premises or Building, and (b) to alter or relocate any other common facility,
provided that substitutions are substantially equivalent or better. Lessor
agrees not to disclose any trade secrets or other confidential information it
may gain access to as a result of any entry on to the Premises.

16. INDEMNIFICATION AND LIABILITY. (a) Except as provided in Section 24 with
regard to insured losses, the Lessee shall save the Lessor and its trustees,
beneficiaries, servants, agents and employees and those in privity with the
estate of the Lessor, harmless from all loss and damage occasioned by the use or
escape of water or by the bursting of pipes on the



--------------------------------------------------------------------------------

Premises, or by any nuisance caused by Lessee on the Premises, unless such loss
is caused by the act or omission of the Lessor, its agents, employees, or
contractors or their agents, employees, invitees, contractors or subcontractors.
In addition, to the maximum extent permitted by law, Lessee hereby indemnifies
and covenants to save Lessor and its trustees, beneficiaries, servants, agents
and employees and those in privity with the estate of the Lessor, harmless from
and against any and all claims, damages, liabilities or penalties asserted by or
on behalf of any person, firm, corporation or public authority:

(i) on account of or based upon any injury to person, or loss of or damage to
property, sustained or occurring on the Premises on account of or based upon the
act, omission, fault, negligence or misconduct of any person other than Lessor
or its trustees, beneficiaries, servants, agents or employees;

(ii) on account of or based upon any injury to person, or loss of or damage to
property, sustained or occurring on the Property of which the Premises are a
part and other than on the Premises (and, in particular, without limiting the
generality of the foregoing, on or about the stairways, entranceways, corridors,
sidewalks, concourses, approaches, area ways, or other appurtenances and
facilities used in connection with the Property or the Premises) arising out of
the use or occupancy of the Property or the Premises by the Lessee or by any
person claiming by, through or under Lessee, its agents, employees, invitees or
independent contractors; and

(iii) on account of or based upon (including monies due on account of) any work
or thing whatsoever done (other than by Lessor or its contractors, or agents or
employees of either) on the Premises during the Term of this Lease and during
the period of time, if any, prior to the Commencement Date when Lessee may have
been given access to the Premises, except as a result of the acts of the Lessor
or its trustees, beneficiaries, servants, agents or employees;

and, in respect of any of the foregoing, from and against all costs, expenses
(including, without limitation, reasonable attorneys’ fees) and liabilities
incurred in or in connection with any such claim, or any action or proceeding
brought thereon.

Lessee shall not generate, store, release, transport, dispose of or otherwise
handle any substance, waste or material deemed hazardous, toxic or a contaminant
under any federal, state or local statute, law, ordinance, rule or regulation,
order or decision (hereinafter, any “Hazardous Substance”) in violation of any
laws. Lessee shall defend, indemnify and hold harmless Lessor and any mortgagee
of Lessor from and against any and all liability, loss, cost, or expense,
including, without limitation, reasonable attorneys’ fees and consultants’ fees
and, to the extent required by environmental laws (but without the requirement
of an activity use limitation of any kind), clean-up costs arising from the
presence, release, or threat of release of any Hazardous Substance on the
Premises or at the Property and arising out of the generation, storage, release,
transportation, disposal or other handling of any Hazardous Substance at or near
the Premises by Lessee, its employees, invitees, contractors or agents,
regardless of whether said release or threat of release is caused by negligence
or not.



--------------------------------------------------------------------------------

(b) Lessor hereby indemnifies and covenants to save Lessee and its officers,
shareholders, servants, agents and employees and those in privity with the
estate of the Lessee, harmless from and against any and all claims, damages,
liabilities or penalties asserted by or on behalf of any person, firm,
corporation or public authority:

(i) on account of or based upon any injury to person, or loss of or damage to
property, sustained or occurring on the Premises to the extent arising out of or
caused by the negligence or misconduct of the Lessor or its trustees,
beneficiaries, servants, agents or employees;

(ii) on account of or based upon any injury to person, or loss of or damage to
property, sustained or occurring in or about the Property of which the Premises
are a part and other than on the Premises (and, in particular, without limiting
the generality of the foregoing, on or about the stairways, entranceways,
corridors, sidewalks, concourses, approaches, area ways, or other appurtenances
and facilities used in connection with the Property or the Premises) arising out
of the negligence or misconduct of the Lessor or its trustees, beneficiaries,
servants, agents, employees or independent contractors;

and, in respect of any of the foregoing, from and against all costs, expenses
(including, without limitation, reasonable attorneys’ fees) and liabilities
incurred in or in connection with any such claim, or any action or proceeding
brought thereon.

Lessor shall defend, indemnify and hold harmless Lessee from and against any and
all liability, loss, cost, or expense, including without limitation, attorneys’
fees, consultants’ fees and clean-up costs arising out of the generation,
storage, release, transportation, disposal or other handling of any Hazardous
Substance at or near the Premises or the Property by Lessor, its employees,
invitees, contractors or agents.

In addition to the foregoing indemnification, Lessor shall indemnify, defend and
hold Lessee, its shareholders, officers, directors, employees and agents
harmless from any and all lawsuits, judgments, liabilities, damages, claims,
costs and expenses (including, without limitation, technical consultant fees,
court costs and reasonable attorney’s fees), arising out of or resulting from
(i) any “release” as defined in §101(22) of the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (“CERCLA”), of any
“hazardous substance,” as defined in §101(14) of CERCLA or petroleum (including
crude oil or any fraction thereof) as a result of any activity on or near the
Premises; (ii) any contamination of the soil and ground water or damage to the
environment and natural resources of the Premises, whether arising under CERCLA
or other existing statutes and regulations, or common law; or (iii) any toxic,
explosive or otherwise dangerous materials which have been buried beneath or
concealed within the Premises; in each case by Lessor or its predecessors or its
trustees, beneficiaries, servants, agents, employees or independent contractors.

17. LESSEE’S LIABILITY AND PROPERTY INSURANCE. The Lessee shall maintain in full
force, from the Commencement Date, comprehensive public-liability insurance
written on an occurrence basis and including contractual liability coverage to
cover any liabilities assumed under this Lease in the amount of $2,000,000, with
property-damage insurance in limits of $1,000,000, in responsible companies
qualified to do business in Massachusetts and in good standing therein naming
the Lessor as an additional insured against injury to persons or damage



--------------------------------------------------------------------------------

to property as provided. The Lessee shall deposit with the Lessor certificates
for such insurance at or prior to the commencement of the term, and thereafter
within thirty (30) days prior to the expiration of any such policies. All such
insurance certificates shall provide that such policies shall not be canceled or
amended without at least twenty (20) days’ prior written notice to the insured
and additional insured named therein.

The Lessee shall also maintain in full force and effect from the Commencement
Date throughout the Lease Term and thereafter so long as the Lessee is in
occupancy of any part of the Premises, reasonable property insurance covering
the Lessee’s furnishings, fixtures, equipment or other personal property of the
Lessee written on an “All Risk” basis.

18. FIRE, CASUALTY—EMINENT DOMAIN. Should all or substantially all of the
Property be damaged by fire or other casualty, or be taken by eminent domain or
condemned, the Lessor may elect to terminate this Lease at any time thereafter
upon written notice to the Lessee. Such termination shall be effective as of the
date of the taking or casualty. Upon termination, the parties hereto shall be
relieved of all obligations and liabilities hereunder which had not yet accrued.
Lessor shall also return all sums Lessee pre-paid hereunder, including Base Rent
for the month in which the casualty or taking occurred on a pro-rata basis. To
the extent fire, casualty, or taking renders the Premises or any portion
thereof, unsuitable for their intended use, a just and proportionate abatement
of Base Rent shall be made for the period in which, by reason of such damage or
taking, there is interference with Lessee’s use of the Property. Subject to the
last paragraph of this Section 18, Lessor shall promptly restore the Property to
its condition prior to such casualty or taking (as nearly as practical).
Notwithstanding the foregoing or the provisions of the last paragraph of this
Section 18, the Lessee may elect to terminate this Lease if:

(a) The Lessor fails to give written notice within forty-five (45) days of such
fire, casualty or taking of intention to restore Premises; or

(b) The Lessor fails to restore the Property to substantially the same condition
which existed prior to the fire, casualty or taking within one hundred twenty
(120) days of said fire, casualty or taking.

If the Premises becomes untenantable in whole or in part because of fire or
other casualty, or as a result of a taking of or damage to the premises or the
Building in connection with the exercise of any power of eminent domain or
condemnation, Lessee may elect to terminate this Lease at any time after the
expiration of the time periods specified in (a) and (b) above by fifteen
(15) days prior written notice to the Landlord, unless prior to the effective
date of the notice the Property is restored to substantially the same condition
that existed immediately prior to such fire or other casualty. Such termination
shall be effective as of the date of the taking or casualty. Termination shall
relieve the parties hereto of all further obligations and liabilities which had
not yet accrued. Lessor shall also return all sums Lessee paid hereunder,
including Base Rent for the month in which the taking of casualty occurred, on a
pro-rata basis.

The Lessor reserves, and the Lessee grants to the Lessor, all rights which the
Lessee may have for damages or injury to the Premises for any taking by
condemnation or eminent domain, except for damage to the Lessee’s fixtures,
property or equipment, damage to Lessee’s improvements and Lessee’s relocation
expenses. Lessee acknowledges and agrees that Lessee shall be solely responsible
to insure its fixtures, property and equipment.



--------------------------------------------------------------------------------

In the event of fire or casualty, the Lessor shall be obligated to make repairs
and perform any restoration work as promptly as possible, but the Lessor shall
have no obligation to make any repairs or perform any restoration work under
this Section if prevented from doing so by reason of any cause beyond its
reasonable control, including, without limitation, the requirements of any
applicable laws, codes, ordinances, rules or regulations, or in the event of
damage to or destruction of any portion of the Building which is not fully
covered by the insurance proceeds received by the Lessor (provided that the
Lessor has obtained the insurance coverage required by the following paragraph)
or in the event that any portion of the insurance proceeds must be paid over to
or are retained by the holder of any mortgage on the Property and in such events
Lessor may terminate this Lease by written notice to the Lessee, given within
thirty (30) days after the date of notice to Lessor that said damage or
destruction is not so covered, or that the proceeds are not available for repair
of the damage or destruction. Notwithstanding the foregoing sentence, the time
periods set forth in Section 18(a) and (b) above shall not be extended for any
reason, and the Lessor agrees to use best efforts to obtain the consent of all
holders of mortgages on the Property to fully use all insurance proceeds to
restore the Building. Further, the Lessor shall not be obligated to make any
repairs or perform any restoration work to any fixtures in the Premises or the
Building which were constructed or installed by or for some party other than the
Lessor and which are not the property of the Lessor.

The Lessor shall carry 100% replacement cost insurance insuring against all
risks or fire with standard coverage insurance covering the Building of which
the Premises are a part.

19. DEFAULT AND BANKRUPTCY. (a) In the event (each an “Event of Default”):

(i) The Lessee shall fail to pay any installment of Base Rent, Additional Rent
or other sums herein specified and such default shall continue for ten (10) days
after written notice thereof, provided, however, Lessor shall not be required to
give more than three (3) notices in any calendar year with regard to the late
payment of Base Rent;

(ii) The Lessee shall fail to perform or observe any other of the Lessee’s
covenants, agreements, or obligations hereunder and such default shall not be
corrected within thirty (30) days after written notice thereof or, if thirty
(30) days is not a reasonably sufficient time within which to cure such default,
provided the Lessee has promptly commenced and is diligently proceeding the cure
such longer time as is reasonable necessary;

(iii) The Lessee shall be declared bankrupt or insolvent according to law, or,
if any assignment shall be made of Lessee’s property for the benefit of
creditors or any receiver or trustee is appointed for all or any portion of the
Lessee’s property or any involuntary or voluntary proceedings are begun under
any bankruptcy or similar laws for reorganization or arrangements to settle,
satisfy or extend payment of debts and such declaration or proceedings are not
set aside within sixty (60) days thereafter;

(iv) If the Lessee’s interest in this Lease shall be taken by execution or other
process of law;



--------------------------------------------------------------------------------

then the Lessor shall have the right thereafter, while such default continues,
to declare the term of this Lease ended, without prejudice to any remedies which
might be otherwise used for arrears of rent or other default.

(b) If this Lease shall have been terminated as provided in Section 19(a), then
Lessor may, but only after obtaining an order from a court of competent
jurisdiction, re-enter the Premises either by summary proceedings, ejectment or
otherwise, and to remove and dispossess Lessee and all other persons and any and
all property from the same, as if this Lease had not been made.

(c) In the event that this Lease is terminated under any of the provisions
contained in Section 19(a) or shall be otherwise terminated by breach of any
obligation of Lessee, Lessee covenants and agrees forthwith to pay and be liable
for, on the days originally fixed herein for the payment thereof, amounts equal
to the several installments of Base Rent and Additional Rent and charges
reserved as they would, under the terms of this Lease, become due if this Lease
had not been terminated or if Lessor has not entered or re-entered, as
aforesaid, and whether the Premises be relet or remain vacant, in whole or in
part, or for a period less than the remainder of the Term, and for the whole
thereof, but in the event the Premises be relet by Lessor, Lessee shall be
entitled to a credit in the net amount of rent and other charges received by
Lessor in reletting, after deduction of all reasonable expenses incurred (and
not reimbursed by third parties) in reletting the Premises (including, without
limitation, fit-out costs, brokerage fees, attorney fees and the like), and in
collecting the rent in connection therewith, in the following manner:

Amounts received by Lessor after reletting shall first be applied against such
Lessor’s reasonable expenses, until the same are recovered, and until such
recovery, Lessee shall pay, as of each day when a payment would fall due under
this Lease, the amount which Lessee is obligated to pay under the terms of this
Lease (Lessee’s liability prior to any such reletting and such recovery not in
any way to be diminished as a result of the fact that such reletting might be
for a rent higher than the rent provided for in this Lease); when and if such
expenses have been completely recovered, the amounts received from reletting by
Lessor as have not previously been applied shall be credited against Lessee’s
obligations as of each day when a payment would fall due under this Lease, and
only the net amount therefor shall be payable by Lessee. Further, amounts
received by Lessor from such reletting for any period shall be credited only
against obligations of Lessee allocable to such period, and shall not be
credited against obligations of Lessee hereunder accruing subsequent or prior to
such period; nor shall any credit of any kind be due for any period after the
date when the term of this Lease is scheduled to expire according to its terms.

(d) (i) At any time within eighteen (18) months after such termination and
whether or not Lessor shall have collected any damages as aforesaid, as
liquidated final damages and in lieu of all other damages beyond the date of
notice from Lessor to Lessee, at Lessor’s election, Lessee shall pay to Lessor
such a sum as at the time of the giving of such notice



--------------------------------------------------------------------------------

represents the amount of the total rent and other benefits which would have
accrued to Lessor under this Lease from the date of such notice for what would
be the then unexpired Lease Term discounted to present value at a six
(6%) percent interest rate (but not including unexercised Renewal Options) if
the Lease terms had been fully complied with by Lessee. The foregoing amount
shall be reduced by, or the Lessee shall receive a credit against any judgment
received by Lessor pursuant to this Article 19(d), by the greater of the
following amounts: (1) the credit Lessee would have received under Article 19(c)
following Lessor’s election pursuant to this Article 19(d) and (ii), if Lessor
fails to make commercially reasonable efforts to re-let the Premises, the amount
Lessor would have received had Lessor made such efforts. For purposes of this
Article 19(d), the listing of the Premises for lease at a market rate with a
broker experienced in the leasing of commercial space in the North Shore of
Boston shall constitute commercially reasonable efforts to re-let the Premises.

(ii) For the purposes of this Article, if Lessor elects to require Lessee to pay
damages in accordance with the immediately preceding paragraph, the total rent
shall be computed by assuming that Lessee’s Proportionate Share of Operating
Expenses would be, for each year (or portion thereof) of the unexpired Term from
the date of such notice, the amount thereof for the immediately preceding Lease
year payable by Lessee to Lessor.

(e) In case of any Event of Default, re-entry, dispossession by summary
proceedings or otherwise, Lessor may (i) re-let the Premises or any part or
parts thereof, either in the name of Lessor or otherwise, for a term of terms
which may at Lessor’s option be equal to or less than or exceed the period which
would otherwise have constituted the balance of the Term of this Lease and may
grant concessions or free rent to the extent that Lessor considers advisable or
necessary to re-let the same and (ii) may make such alterations and repairs in
the Premises as Lessor in its reasonable judgment considers advisable or
necessary for the purpose of reletting the Premises; and the making of such
alterations, repairs and decorations shall not operate or be construed to
release Lessee from liability hereunder as aforesaid. Lessor shall use
reasonable efforts to mitigate damages as a result of Lessee’s default.

(f) The specified remedies to which Lessor may resort hereunder are not intended
to be exclusive of any remedies or means of redress to which Lessor may at any
time be entitled lawfully, and Lessor may invoke any remedy (including the
remedy of specific performance) allowed at law or in equity as if specific
remedies were not herein provided for. Further, nothing contained in this Lease
shall limit or prejudice the right of Lessor to prove for and obtain in
proceedings for bankruptcy or insolvency by reason of the termination of this
Lease, an amount equal to the maximum allowed by any statute or rule of law in
effect at the time when, and governing the proceedings in which, the damages are
to be proved, whether or not the amount be greater, equal to, or less than the
amount of the loss or damages referred to above.

(g) Lessor shall in no event be in default in the performance of any of Lessor’s
obligations hereunder unless and until Lessor shall have failed to perform such
obligations within thirty (30) days, or, if thirty (30) days is not a reasonably
sufficient time, such additional time as is reasonably required to correct any
such default, after notice by Lessee to Lessor specifying wherein Lessor has
failed to perform any such obligation.



--------------------------------------------------------------------------------

(h) Even though Lessee has breached the Lease, the Lease shall continue in
effect for so long as Lessor does not terminate Lessee’s right of possession as
described above, and Lessor may enforce all of its rights and remedies under the
Lease, including without limitation, the right to receive rent as it becomes
due. If the Lessee shall default, after the notice specified in Section 19(a)(i)
and (ii), in the observance or performance of any conditions or covenants on
Lessee’s part to be observed or performed under or by virtue of any of the
provisions in any article of this Lease, the Lessor, without being under any
obligation to do so and without thereby waiving such default, may remedy such
default for the account and at the expense of the Lessee. If the Lessor makes
any expenditures or incurs any obligations for the payment of money in
connection therewith, including but not limited to reasonable attorney’s fees in
instituting, prosecuting or defending any action or proceeding, such sums paid
or obligation incurred, with interest at the rate of ten (10%) percent per annum
and costs, shall be paid to the Lessor by the Lessee as Additional Rent.

20. NOTICE. Any notice from the Lessor to the Lessee relating to the Premises or
to the occupancy thereof shall be deemed duly served if mailed to the Lessee by
registered or certified mail, return receipt requested, postage prepaid,
addressed to the Lessee. Any notice from the Lessee to the Lessor relating to
the Premises or to the occupancy thereof shall be deemed duly served if mailed
to the Lessor by registered or certified mail, return receipt requested, postage
prepaid, addressed to the Lessor at such address as the Lessor may from time to
time advise in writing. All notices shall be sent to the Lessor at 513 Turtle
Hatch Lane, Naples, FL 34103, unless notice is given of an alternative mailing
addresses in the manner prescribed above, and to Lessee at 22 Cherry Hill Drive,
Danvers, MA 01923, to the attention of the Chief Executive Officer, unless
notice is given of an alternative mailing address in the manner prescribed above

21. SURRENDER. Subject to its rights of removal described in Section 12 above,
the Lessee shall at the expiration or other termination of this Lease remove all
Lessee’s goods and effects from the Premises (including, without hereby limiting
the generality of the foregoing, all signs and lettering affixed or painted by
the Lessee, either inside or outside the Premises). Lessee shall deliver to the
Lessor the Premises and all keys, locks thereto, and other fixtures connected
therewith and all alterations and additions made to or upon the Premises, in the
same condition as they were at the commencement of the Term, or in the case of
permitted alterations, additions and improvements as they were put in during the
term hereof, reasonable wear and tear and damage by fire or other casualty and
condemnation and repairs which are Lessor’s responsibility only excepted. In the
event of the Lessee’s failure to remove any of Lessee’s property from the
Premises, Lessor is hereby authorized, without liability to Lessee for loss or
damage thereto, and at the sole risk of Lessee, to remove and store any of the
property at Lessee’s expense, or to retain same under Lessor’s control or to
sell at public or private sale, without notice, any or all of the property not
so removed and to apply the net proceeds of such sale to the payment of any sum
due hereunder, or to destroy such property.

Lessee recognizes that the Lessor may be required to guarantee delivery of
possession to the new occupant promptly upon the expiration or earlier
termination of this Lease. Accordingly, Lessee specifically agrees to remove all
of its goods and effects and to deliver full possession of the Premises to
Lessor not later than the date of the expiration or earlier termination hereof
in order to avoid substantial, and perhaps irreparable harm to Lessor, Lessee
agrees that Lessor shall have all remedies available at law or in equity for
Lessee’s failure so to do.



--------------------------------------------------------------------------------

In addition to all such remedies, Lessee further agrees that any holding over by
it which has not been consented to in writing by Lessor shall be treated as a
tenancy at sufferance at the greater of (i) one and one-half times the monthly
rent, or (ii) market rent for one (1) year (on a monthly basis), plus other
charges then applicable as of the date of the expiration or earlier termination
of this Lease, and such tenancy at sufferance shall otherwise be on the terms
and conditions set forth in this Lease so far as applicable. Any monies received
after the termination date of the Lease will be applied for “use and occupancy
only” and will not reestablish the tenancy and shall otherwise be on the terms
and conditions set forth in this Lease, as far as applicable.

22. BROKERAGE. Lessor and Lessee represent and warrant to each other that they
have not dealt with any broker in connection with the Premises. Lessee hereby
indemnifies Lessor for any claims for commission by any third parties arising
from the acts or conduct of Lessee and Lessor hereby indemnifies Lessee from any
claims for commission arising from any acts or conduct of Lessor.

23. QUIET ENJOYMENT. Lessee shall, upon paying the Rent reserved hereunder and
observing and performing all of the terms, covenants and conditions on Lessee’s
part to be observed and performed, peaceably and quietly have and hold the
Premises without hindrance or molestation by any person or persons lawfully
claiming by, through or under, Lessor, subject, however, to the terms of this
Lease.

24. WAIVER OF SUBROGATION. Lessor and Lessee and all parties claiming under them
(including without limitation any insurers) mutually release and discharge each
other, to the extent of insurance proceeds recovered from the policies then in
effect from all claims (including without limitation subrogation claims) and
liabilities for damage or destruction to their respective property by fire or
any other peril or casualty which could have been covered by an “All Risk of
Physical Loss” endorsement to a fire and casualty insurance policy whether or
not such policy is actually in force and irrespective of any party’s act or
omission. Lessor agrees to insure the Building with a policy containing an All
Risk of Physical Loss endorsement for one hundred (100%) percent of replacement
value and Lessee agrees to insure its fixtures and other personal property
containing an All Risk of Physical Loss endorsement and each of the parties
hereto agree to have a waiver of subrogation clause attached to and made a part
of its insurance policy or policies.

25. ENTIRE AGREEMENT: EXECUTION AND HEADNOTES. This Lease together with all
Exhibits referred to herein sets forth the entire agreement between the parties
hereto and cannot be modified or amended, except in writing duly executed by the
respective parties. This Lease is executed as a sealed instrument. and in
multiple counterparts, all copies of which are identical, and any one of which
is to be deemed to be complete in itself and may be introduced in evidence or
used for any purpose without the production of any other copy. The headnotes
throughout this Lease are for convenience of reference only, and shall in no way
be held or deemed to define, limit, explain, describe, modify or add to the
interpretation, construction or meaning of any provision of this Lease.



--------------------------------------------------------------------------------

26. NO WAIVER. No assent, express or implied, by the Lessor or Lessee to any
breach of any agreement or condition herein contained on the part of the Lessor
or Lessee to be performed or observed, and no waiver, express or implied, of any
such agreement or condition shall be deemed to be a waiver of an assent to any
succeeding breach of the same or any other agreement or condition; the
acceptance by the Lessor of Rent or other payment hereunder, or silence by the
Lessor or Lessee as to any breach, shall not be construed as waiving any of the
Lessor’s or Lessee’s rights hereunder unless such waiver shall be in writing. No
acceptance by Lessor of a lesser sum than the Base Rent, Additional Rent or any
other charge then due shall be deemed to be other than on account of the
earliest installment of such rent or charge due, nor shall any endorsement or
statement on any check or any charge be deemed an accord and satisfaction, and
Lessor may accept such check or payment without prejudice to Lessor’s right to
recover the balance of such installment or pursue any other remedy provided in
this Lease.

27. PARTIAL INVALIDITY. The invalidity of one or more phrases, sentences,
clauses or articles shall not affect the remaining portions of this Lease, and
if any part of this Lease should be declared invalid by the final order, decree
or judgment of a court of competent jurisdiction, this Lease shall be construed
as if such invalid phrases, sentences, clauses or articles had not been
inserted.

28. NOTICE OF LEASE. The parties shall execute and record a notice of lease upon
execution of this Lease.

29. RIGHT TO PERFORM LESSEE’S COVENANTS. Lessee covenants and agrees that, if it
shall, at any time, fail to make any payment or perform any other act on its
part to be made or performed as in this Lease provided, and Lessee fails to cure
within the time periods set forth in Section 19 or in the event no time period
is specified therein, within thirty (30) days, or in the event the performance
of such act(s) (excluding therefrom any payment obligation) cannot be completed
within thirty (30) days, despite due diligence, within a reasonable time,
Lessor, in its sole discretion, may make any payment or perform any other act on
the part of the Lessee to be made and performed as in this Lease provided, in
such manner and to such extent as Lessor may reasonably deem necessary, and in
exercising any such rights, Lessor may pay reasonable necessary and incidental
costs and expenses, employ counsel, and incur and pay reasonable attorneys’
fees. The making of any such payment or the performing of any other act by the
Lessor pursuant to this Section shall not waive, or release the Lessee from, any
obligations of the Lessee in this Lease contained. All reasonable sums so paid
by Lessor and all reasonably necessary and incidental costs and expenses in
connection with the performance of any such act by Lessor shall, except as
otherwise in this Lease expressly provided, be payable to Lessor within thirty
(30) days after Lessor presents an invoice (with backup materials) to Lessee,
and Lessor shall have (in addition to any other right or remedy of Lessor) the
same rights and remedies in the event of the non-payment thereof by Lessee as in
the case of default by Lessee in the payment of the Basic Rent.



--------------------------------------------------------------------------------

30. LIMITATION OF LIABILITY. The obligations of the Lessor hereunder shall be
binding upon Lessor and each succeeding owner of the Lessor’s interest hereunder
only during the period of such ownership and Lessor and each succeeding owner
shall have no liability whatsoever except for its obligations during each such
respective period. Lessee hereby agrees for itself and each succeeding holder of
the Lessee’s interest, or any portion thereof, hereunder, that any judgment,
decree or award obtained against the Lessor or any succeeding owner of the
Lessor’s interest, which is in any manner related to this Lease, the Premises or
the Lessee’s use and occupancy of the Premises or the common areas of the
Building or Property, whether at law or in equity, shall be satisfied out of the
Lessor’s interest in the Building or Property and the rents and income from the
Property and Building subject to the rights of mortgagees, and further agrees to
look only to such assets and to no other assets of the Lessor, or any succeeding
owner, for satisfaction. Neither the Trustees, partners nor beneficiaries of
Lessor shall have any personal liability hereunder. The foregoing limitation
shall not operate to bar the Lessee from seeking injunctive or other equitable
relief from a court of competent jurisdiction. In no event shall Lessor ever be
liable to Lessee for any indirect or consequential damages suffered by Lessee
from whatever cause except in the event of actual damage caused by Lessor’s
willful misconduct or bad faith.

In no event shall either party ever be liable to the other party for any
indirect or consequential damages suffered by the other party from whatever
cause except in the event of actual damage caused by the first party’s willful
misconduct or bad faith.

31. NOTICE TO MORTGAGEE: OPPORTUNITY TO CURE. After receiving notice from any
person, firm or other entity that it holds a mortgage which includes the
Premises as a part of the mortgaged premises, no notice from the Lessee to the
Lessor shall be effective unless and until a copy of the same is given to such
Mortgagee, and the curing of any of the Lessor’s defaults by such Mortgagee
shall be treated as performance by the Lessor. Accordingly, no act or failure to
act on the part of the Lessor which would entitle the Lessee under the terms of
this Lease, or by law, to be relieved of the Lessee’s obligations hereunder or
to terminate this Lease, shall result in a release or termination of such
obligations or a termination of this Lease unless (i) the Lessee shall have
first given written notice of the Lessor’s act or failure to act to such
Mortgagee, if any, specifying the act or failure to act on the part of the
Lessor which could or would give basis to the Lessee’s rights; and (ii) such
Mortgagee, after receipt of such notice, has failed or refused to correct or
cure the condition complained of within thirty (30) days or such longer time as
is reasonably required by the Mortgagee (but in no event exceeding 120 days)
provided the Mortgagee is diligently proceeding to cure, but nothing contained
in this Section shall be deemed to impose any obligation on any such Mortgagee
to correct or cure any such condition.

32. MISCELLANEOUS. If any payment of Base Rent or other payment or charge
payable to Lessor hereunder or with respect hereto shall not be paid when due
(after the receipt of an invoice except in the case of Base Rent), in which case
no invoice shall be required, the same shall bear interest from date when same
was due and payable until the date paid with interest at the rate of ten
(10%) percent per annum.



--------------------------------------------------------------------------------

Without limiting any of Lessor’s rights and remedies hereunder, and in addition
to all other amounts Lessee is otherwise obligated to pay, it is expressly
agreed that Lessor shall be entitled to recover from Lessee all reasonable costs
and expenses, including reasonable legal fees, and attorneys’ fees, incurred by
Lessor in enforcing this Lease from and after Lessee’s default, not cured within
the applicable cure periods. Lessee shall be similarly entitled to recover its
reasonable legal fees incurred in enforcing its rights hereunder in the event of
a default by Lessor hereunder, not cured within the applicable cure periods.

33. LANDLORD’S WARRANTIES AND REPRESENTATIONS. As a material inducement to the
Lessee to enter into this Lease, the Lessor warrants and represents as follows:

a. Lessor is the owner of a fee simple estate in the Premises and has the right
and power to enter into this Lease and to perform the same and by this
instrument conveys a good leasehold interest in Lessee in accordance with the
terms, conditions and provisions hereof.

b. This Lease does not violate the provisions of any instrument affecting the
Premises, and the execution of this Lease has been duly and validly authorized
on behalf of Lessor.

34. LESSEE’S OPTION TO EXTEND. The Lessee shall have the option (the “Extension
Option”) to extend the Term of this Lease specified in Section 3 hereof (herein
referred to as the “Original Term”) for one period of five (5) years each
(hereafter referred to as the “Extended Term”). Such option to extend may be
exercised as hereinafter provided. The Lessee may exercise the aforesaid
Extension Option by giving written notice to the Lessor of Lessee’s election to
extend the Original Term of this Lease, provided that such written notice shall
be given not less than six (6) months prior to the expiration of the Original
Term. Upon exercise of said Extension Option as aforesaid, the Term of this
Lease shall be automatically extended by the applicable aforesaid five (5) year
period without the requirement of any further instrument, upon the same terms
and conditions set forth in this Lease, except that Base Rent for the Extended
Term shall be determined as provided in the balance of this Section 34. In the
event that the Extension Option is duly exercised, all references contained in
this Lease to the Term hereof, whether by number of years or number of months,
shall be construed to refer to the Original Term hereof extended as aforesaid,
whether or not specific reference thereto is made in this Lease.

(a) Rent During Extended Term. In the event Lessee exercises its Extension
Option as herein provided, commencing on the first day of the Extended Term,
Lessee shall pay to Lessor for the Premises then leased by Lessee annual Base
Rent equal to the “Fair Rental Value”, as hereinafter determined, and, in any
event, shall continue to pay Additional Rent as set forth in Section 5(b).

For purposes of this Lease, “Fair Rental Value” shall mean the annual fair
rental for the Premises to be leased by Lessee pursuant to its exercise of the
Extension Option that would be agreed upon between a landlord and a tenant
executing a lease in a comparable building of comparable age for comparable
square footage located in North Shore area for a comparable term in light of all
of the other business terms of the Lease, taking the following assumptions into
account while determining “Fair Rental Value”:



--------------------------------------------------------------------------------

(i) the Lessor and Lessee are well informed and well advised and each is acting
in what it considers its own best interests;

(ii) the rental shall reflect the condition of the Premises and all residual
value of any improvements to the Premises, except improvements which the Lessee
installed itself or for which it directly contracted and paid;

(iii) the transaction involves customary and usual lease concessions, including,
without limitation, construction allowances, rent abatement, base year(s), or
moving allowance or any other concessions or financial terms prevalent at that
time;

(iv) the method by which square footage is measured is similar to the measure
used in the Lease; and

(v) the credit worthiness of the tenant is similar to the credit worthiness of
Lessee at the time the Extension Option is exercised.

(b) Determination of Fair Rental Value. Upon written request given by Lessee to
Lessor not earlier than three hundred sixty (360) days nor later than one
hundred eighty (180) days prior to the expiration of the Original Term, Lessor
shall, within twenty (20) days of such request, give written notice to Lessee of
Lessor’s determination of the aforesaid Fair Rental Value of the Premises for
the Extension Term. The amount so designated by Lessor shall be the annual Base
Rent for the Premises for the Extended Term, unless, within thirty (30) days
after Lessee shall have received such notice, Lessee shall give notice to Lessor
exercising Lessee’s right of appraisal as set forth in subsection (d) below to
determine such Fair Rental Value, in which event such Fair Rental Value shall be
determined by the appraisal thereunder.

Should Lessee elect to exercise its rights of appraisal and should the appraisal
not have been concluded prior to the date on which Lessee’s obligation to pay
Rent for the Extended Term shall have occurred, Lessee shall pay annual Base
Rent as so designated by Lessor. If the Fair Rental Value as determined by
appraisal is greater than or less than Lessor’s designation, then any adjustment
required to correct the amount previously paid shall be made by payment by the
appropriate party within ten (10) days after such determination of Fair Rental
Value.

(c) Conditions Precedent to Exercise. Notwithstanding any contrary provision of
this Section 34 or any other provisions of this Lease, the Extension Option and
any exercise by Lessee of the Extension Option shall be void and of no effect
unless on the date Lessee notifies Lessor that it is exercising the Extension
Option and on the date of commencement of the Extension Term (i) this Lease is
in full force and effect, (ii) no Event of Default on the part of Lessee then
exists under this Lease, and (iii) Lessee has neither assigned this Lease nor
sublet any portion of Premises except in accordance with the provisions of
Section 13.



--------------------------------------------------------------------------------

(d) Appraisal of Fair Rental Value. In the event that Lessee disputes the amount
claimed by Lessor as Fair Rental Value, and such dispute cannot be resolved by
mutual agreement, the dispute shall be submitted to the appraisal process
hereinafter set forth. The amount of Fair Rental Value determined pursuant to
such appraisal process shall be final and binding between the parties. The
appraisal process shall be conducted as follows:

(1) Lessee shall make demand for an appraisal in writing within thirty (30) days
after receipt of Lessor’s written determination of Fair Rental Value given under
Section 34(b) specifying therein the name and address of the person to act as
the appraiser on its behalf. The appraiser shall be a licensed commercial real
estate broker with at least ten (10) years’ experience in the field familiar
with the fair market rent of first-class industrial space in the North Shore
area. Failure on the part of Lessee to make a timely and proper demand for such
appraisal shall constitute a waiver of the right thereto. Within fifteen
(15) business days after the service of the demand for appraisal, Lessor shall
give notice to Lessee, specifying the name and address of the person designated
by Lessor to act as appraiser on its behalf who shall be similarly qualified. If
Lessor fails to notify Lessee of the appointment of this appraiser, within or by
the time above specified, then the appraiser appointed by Lessee shall be the
sole appraiser to determine the issue.

(2) In the event that two (2) appraisers are chosen pursuant to Section 34(d)(1)
above, the appraisers so chosen shall meet within ten (10) business days after
the second appraiser is appointed and, if within ten (10) business days after
such first meeting the two appraisers shall be unable to agree upon a
determination of Fair Rental Value, such appraisers shall appoint a third
appraiser, who shall be a competent and impartial person with qualifications
similar to those required of the first two appraisers. In the event the two
initially appointed appraisers are unable to agree upon such appointment within
five (5) business days after expiration of said ten (10) day period, the third
appraiser shall be selected by the Lessor and Lessee, if they can agree thereon,
within a further period of ten (10) business days. If the parties do not so
agree, then either party, on behalf of both, may request appointment of such a
qualified person by an officer of the American Arbitration Association in
Boston. The third appraiser shall be someone who has not acted in any capacity
for Lessor or Lessee within ten (10) years of his or her selection. The three
(3) appraisers shall decide the dispute, if it has not previously been resolved,
by following the procedure set forth in Section 34(d)(3) below.

(3) Where the issue cannot be resolved by agreement between the two appraisers
selected by Lessor and Lessee or settlement between the parties during the
course of the appraisal process, the issue shall be resolved by the three
appraisers in accordance with the following procedure. Within thirty (30) days
after the third appraiser has been selected, each appraiser shall state in
writing its determination of the Fair Rental Value, supported by the reasons
therefor, with counterpart copies to Lessor and Lessee. The appraisers shall
arrange for a simultaneous exchange of such proposed determinations. If the
third appraiser’s appraisal shall exceed the higher of the first two appraisals,
the Fair Rental Value shall be the average of the third appraiser’s appraisal
and said higher appraiser’s appraisal. If the third appraiser’s appraisal shall
be less than the lower of the first two appraisals, the Fair Rental Value shall
be the average of the third appraisal and said lower appraisal. In all other
cases, the Fair Rental Value shall be the third appraisal. All such
determinations of Fair Rental Value shall be final and binding upon



--------------------------------------------------------------------------------

the parties. This provision for determination by appraisal shall be specifically
enforceable to the extent such remedies are available under applicable law, and
any determination hereunder shall be final and binding upon the parties hereto,
and either party shall have the right to enter judgment thereon, unless
otherwise provided by applicable law. If a determination of Fair Rental Value is
to be made pursuant to this Section 34, Lessor and Lessee shall each pay for the
fees and disbursements of any appraiser appointed by it and shall share equally
in the fees and expenses of any third appraiser.

(4) In the event of a failure, refusal or inability of any appraiser to act, his
successor shall be appointed by the person appointing him or her, but in the
case of the third appraiser, his successor shall be appointed in the same manner
as provided for appointment of the third appraiser.

(5) Notwithstanding any of the provisions of Section 34 to the contrary, in no
event shall the Fair Rental Value be less than the Base Rent in effect during
the year immediately preceding the Extended Term. In the event the Fair Rental
Value as determined by the appraisal process is lower than the Base Rent in
effect for the year immediately preceding the Extended Term in question, then
the parties agree that the Base Rent for the Extended Term shall be the Base
Rent in effect during such preceding year.

Signed as a sealed instrument as of the day and year first written above.

 

Thibeault Nominee Trust, Lessor     ABIOMED, Inc., Lessee By:   LOGO
[g707960dsp_100.jpg]     By:   LOGO [g707960dsp_099a.jpg] Its: Trustee     Its:
President and CEO

COMMONWEALTH OF MASSACHUSETTS

 

County of Essex, ss.    February 24, 2014.

On this 24th day of February, 2014, before me, the undersigned notary public,
personally appeared Michael Minogue, President & CEO of Abiomed, Inc., proved to
me through satisfactory evidence of identification, which was personally known
to me to be the person whose name is signed on the preceding or attached
document, and acknowledged to me that he signed it voluntarily for its stated
purpose.

 

  LOGO [g707960dsp_099b.jpg]   Notary Public

 

LOGO [g707960dsp_099c.jpg]



--------------------------------------------------------------------------------

STATE OF FLORIDA

 

County of Collier, ss.    February 21, 2014.

On this 21st day of February, 2014, before me, the undersigned notary public,
personally appeared Leo C. Thibeault, Jr., Trustee, proved to me through
satisfactory evidence of identification, which was Florida Driver License, to be
the person whose name is signed on the preceding or attached document, and
acknowledged to me that he signed it voluntarily for its stated purpose.

 

LOGO [g707960dsp_102a.jpg]       LOGO [g707960dsp_102b.jpg]       Notary Public